DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 9, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.)(Hereinafter referred to as Haala).

Regarding claim 1, Takashima teaches a non-transitory computer-readable medium which stores instructions executable by a processor to perform a method for image-guided agriculture, the method for image-guided agriculture (As described above, the additional data including the image data obtained by the imaging device 250 installed in the flight vehicle 200 or the sensor data obtained by various types or sensors is transmitted to an information processing device ( computer device) 1. The information processing device 1 performs various types of processes using the image data and the sensor data. For example, the information processing device 1 performs a process of generating the mapping image which is the NDSI image or the NDVI image or a process of displaying the mapping image. See paragraph [0076]) 
comprising: controlling an unmanned aerial vehicle to capture a plurality of images (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063])(For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); 
performing feature classification to identify corresponding crop information in a plurality of regions of the target area (For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); 
and assessing crop conditions in the plurality of regions based on one or more vegetation indices and the corresponding crop information in the plurality of regions (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063]), but is silent to processing the plurality of images to generate an orthophoto image of a target area; based on one or more ground sampling distance values. 
Haala teaches utilizing ground sampling distance and orthographic image capture to capture a plurality of images and create a map based on a flight path (UAVs are becoming standard platforms for applications aiming at photogrammetric data capture. Since these systems can be completely built-up at very reasonable prices, their use can be very cost effective. This is especially true while aiming at large scale aerial mapping of areas at limited extent. Within the paper the capability of UAV-based data collection will be evaluated. These investigations will be based on flights performed at a photogrammetric test site which was already flown during extensive tests of digital photogrammetric camera systems. Thus, a comparison to conventional aerial survey with state-of-the-art digital airborne camera systems is feasible. Due to this reason the efficiency and quality of generating standard mapping products like DSM and ortho images from UAV flights in photogrammetric block configuration will be discussed. SEe abstract)(Figure 9 shows the ortho image of the test area obtained from DMC images flown in 2008. Figure 10 provides the corresponding ortho image from the more recent UAV imagery. In addition to differences from time dependent changes of terrain and vegetation, differences resulting from the varying quality of the two sensors are clearly visible. As expected, the DMC images provide a much higher radiometric quality. In some parts the UAV ortho image is also affected by the strong image blur because of the sensor movements. This might be limited with shorter exposure times and additional stabilization to separate the camera from the movement of the carrier, at least to a certain extent. However, the two insights for a building in Figure 9 and Figure 10 illustrate that the final ortho images from both sensors are quite comparable. Especially notice the straight lines of the building roof, which indirectly shows the quality of the underlying DSM in case of the UAV ortho image. See section 5.3, first paragraph)( These flights are visualized in blue and yellow within Figure 5. To provide a stable image block configuration for the following investigations images were collected at a rather high overlap. See figure 5 and section 3.2, first paragraph).
Takashima and Haala teach of capturing a plurality of images using UAVs and Haala teaches that using a high overlap allows for providing a stable image when capturing orthographic images, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima with the orthographic processing and mapping techniques of Haala such that the system can provide a stable map image for a UAV.

Regarding claim 2, Takashima in view of Haala teaches the non-transitory computer-readable medium of claim 1, wherein the controlling comprises: controlling the unmanned aerial vehicle to navigate through the target area; and controlling one or more cameras installed on the unmanned aerial vehicle to capture the plurality of images (Takashima; FIG. 1 illustrates a state of the farm field 210. The small flight vehicle 200 can move over the farm field 210 in accordance with, for example, wireless control of an operator, wireless automatic control, or the like. In the flight vehicle 200, the imaging device 250 is set to image, for example, an area therebelow. The imaging device 250 can obtain an image of a range AW of an imaging field or view at each time point, for example, by periodically performing still image imaging in a case where the flight vehicle 200 moves over the farm field 210 in a predetermined path. For example, the flight vehicle 200 flies above the farm field 210 from a start position ST illustrated in FIG. 2A to an end position ED while turning back. During the flight, the imaging device 250 images the range AW illustrated in FIG. 2B at each time point. See paragraphs [0064-0065]).

Regarding claim 3, Takashima in view of Haala teaches The non-transitory computer-readable medium of claim 2, wherein the controlling the unmanned aerial vehicle further comprises: controlling a flight altitude of the unmanned aerial vehicle according to the one or more ground sampling distance values (By controlling the ground sampling distance value the system is controlling the altitude as the altitude affects the ground sampling distance value)(Haala; The complete test area in Vaihingen/Enz covers about 7.4x4.7km² with some 200 regularly distributed, signalized points. For our investigations, data were collected at a 1.3x1.5km² subarea of the test field at ground sampling distances (GSD) of 8cm.).

Regarding claim 7, Takashima in view of Haala teaches the non-transitory computer-readable medium of claim 1, wherein the corresponding crop information includes types of crops in the plurality of regions and corresponding plant growth stages in the plurality of regions. (Takashima; For example, as control data based on the analysis result is transferred to a tractor or the like which is the executing device 7, variable fertilization, watering, and the like are performed in accordance with a growth condition of a crop. See paragraph [0173])( Takashima; For example, in a case where a quality of a soil component, a vegetation index, or the like is measured by remote sensing, it is possible to generate a certain number or more of evaluation index images regardless of the weather or an environment, and it is possible to detect a growing state of a crop and provide appropriate information for soil inspection or the like. See paragraph [0286])(To know the growing state you need to know the crop)


Regarding claim 8, Takashima teaches A method for image-guided agriculture (An information processing method according to an embodiment or the present technology is an information processing method executed by an information processing device, including a process of predicting an SNR of image data, an SNR adjustment process of adjusting the SNR of the  image data on the basis of the predicted SNR, and a process of calculating an evaluation index on the basis of the image data which has undergone the SNR adjustment process. See paragraph [0030]) (As described above, the additional data including the image data obtained by the imaging device 250 installed in the flight vehicle 200 or the sensor data obtained by various types or sensors is transmitted to an information processing device ( computer device) 1. The information processing device 1 performs various types of processes using the image data and the sensor data. For example, the information processing device 1 performs a process of generating the mapping image which is the NDSI image or the NDVI image or a process of displaying the mapping image. See paragraph [0076]), comprising: 
capturing a plurality of images (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063])(For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); performing feature classification to identify corresponding crop information in a plurality of regions of the target area (For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); and assessing crop conditions in the plurality of regions based on one or more vegetation indices and the corresponding crop information in the plurality of regions (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063]), but is silent to based on one or more ground sampling distance values processing the plurality of images to generate an orthophoto image of a target area.
Haala teaches utilizing ground sampling distance and orthographic image capture to capture a plurality of images and create a map based on a flight path (UAVs are becoming standard platforms for applications aiming at photogrammetric data capture. Since these systems can be completely built-up at very reasonable prices, their use can be very cost effective. This is especially true while aiming at large scale aerial mapping of areas at limited extent. Within the paper the capability of UAV-based data collection will be evaluated. These investigations will be based on flights performed at a photogrammetric test site which was already flown during extensive tests of digital photogrammetric camera systems. Thus, a comparison to conventional aerial survey with state-of-the-art digital airborne camera systems is feasible. Due to this reason the efficiency and quality of generating standard mapping products like DSM and ortho images from UAV flights in photogrammetric block configuration will be discussed. SEe abstract)(Figure 9 shows the ortho image of the test area obtained from DMC images flown in 2008. Figure 10 provides the corresponding ortho image from the more recent UAV imagery. In addition to differences from time dependent changes of terrain and vegetation, differences resulting from the varying quality of the two sensors are clearly visible. As expected, the DMC images provide a much higher radiometric quality. In some parts the UAV ortho image is also affected by the strong image blur because of the sensor movements. This might be limited with shorter exposure times and additional stabilization to separate the camera from the movement of the carrier, at least to a certain extent. However, the two insights for a building in Figure 9 and Figure 10 illustrate that the final ortho images from both sensors are quite comparable. Especially notice the straight lines of the building roof, which indirectly shows the quality of the underlying DSM in case of the UAV ortho image. See section 5.3, first paragraph)( These flights are visualized in blue and yellow within Figure 5. To provide a stable image block configuration for the following investigations images were collected at a rather high overlap. See figure 5 and section 3.2, first paragraph).
Takashima and Haala teach of capturing a plurality of images using UAVs and Haala teaches that using a high overlap allows for providing a stable image when capturing orthographic images, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima with the orthographic processing and mapping techniques of Haala such that the system can provide a stable map image for a UAV.

Regarding claim 9, Takashima in view of Haala teaches The method of claim 8, wherein the capturing the plurality of images comprises: controlling an unmanned aerial vehicle to navigate through the target area; and capturing the plurality of images by one or more cameras installed on the unmanned aerial vehicle (Takashima; FIG. 1 illustrates a state of the farm field 210. The small flight vehicle 200 can move over the farm field 210 in accordance with, for example, wireless control of an operator, wireless automatic control, or the like. In the flight vehicle 200, the imaging device 250 is set to image, for example, an area therebelow. The imaging device 250 can obtain an image of a range AW of an imaging field or view at each time point, for example, by periodically performing still image imaging in a case where the flight vehicle 200 moves over the farm field 210 in a predetermined path. For example, the flight vehicle 200 flies above the farm field 210 from a start position ST illustrated in FIG. 2A to an end position ED while turning back. During the flight, the imaging device 250 images the range AW illustrated in FIG. 2B at each time point. See paragraphs [0064-0065]).

Regarding claim 10, Takashima in view of Haala teaches The method of claim 9, wherein the controlling the unmanned aerial vehicle comprises: controlling a flight altitude of the unmanned aerial vehicle according to the one or more ground sampling distance values (By controlling the ground sampling distance value the system is controlling the altitude as the altitude affects the ground sampling distance value)(Haala; The complete test area in Vaihingen/Enz covers about 7.4x4.7km² with some 200 regularly distributed, signalized points. For our investigations, data were collected at a 1.3x1.5km² subarea of the test field at ground sampling distances (GSD) of 8cm.).



Regarding claim 14, Takashima in view of Haala teaches The method of claim 8, further comprising: identifying the corresponding crop information including types of crops and corresponding plant growth stages in the plurality of regions. (Takashima; For example, as control data based on the analysis result is transferred to a tractor or the like which is the executing device 7, variable fertilization, watering, and the like are performed in accordance with a growth condition of a crop. See paragraph [0173])( Takashima; For example, in a case where a quality of a soil component, a vegetation index, or the like is measured by remote sensing, it is possible to generate a certain number or more of evaluation index images regardless of the weather or an environment, and it is possible to detect a growing state of a crop and provide appropriate information for soil inspection or the like. See paragraph [0286])(To know the growing state you need to know the crop)



Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.) (Hereinafter referred to as Haala) in view of Kyriacos Themistocleous (“Model reconstruction for 3d vizualization of cultural heritage sites using open data from social media: The case study of Soli, Cyprus”, 2016)(Hereinafter referred to as Themistocleous).


Regarding claim 5, Takashima in view of Haala teaches The non-transitory computer-readable medium of claim 2, but is silent to wherein the processing comprises: aligning the plurality of images based on a route of the unmanned aerial vehicle; reconstructing a dense point cloud based on the plurality of images and corresponding camera positions; building a polygonal mesh model of the target area based on the dense point cloud; and generating the orthophoto image based on the polygonal mesh model of the target area.
	Themistocleous teaches extracting images from a video aligning the images in the flight path, generating a 3d point cloud and then creating a model with georeferenced information and textures (The first step in the program's procedure is called Structure from Motion (SFM). At this stage, the software analyzed the dataset and detected geometrical patterns in order to reconstruct the virtual positions of the cameras that were used (Fig. 7). In order to define the quality parameter controls, it was necessary to increase the density and accuracy of the point cloud that will be use for mesh generation, as the higher density of the point cloud will help to maintain more fine level details of the modeled surface. The point cloud consisted of 4043 points. As well, it was estimated that the cameras were carried by a UAV with a flying altitude of 78.6 m and had a ground resolution of 7.87 cm/pixel. Agisoft Photoscan used multi-viewpoint stereo algorithms to build a dense point cloud, which consisted of 2,769,885 points in high quality. Following, surfacing algorithms employed the dense cloud's 3D point positions and the look angles from the photos to the matched points to build the geometrical mesh. A 3D model was created composed of 553,972 faces. Following, a texture map is calculated from the pixels of the original photos and the knowledge of how those pixels map onto the 3D geometry. See section 4, page 777-778) (The 3D models can be viewed using Google Earth and also be used to create orthoimage,
drawings, and digital surface modeling for cultural heritage and archaeological purposes in remote or inaccessible areas. Such 3D models can be used to monitor and geo-reference cultural heritage sites. See abstract).
	Takashima in view of Haala and Themistocleous teach of processing captured images and Themistocleous teaches that the images can be processed to create a 3d model of the are which can produce an orthoimage and drawings for cultural sites, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala with the modeling techniques of Themistocleous such that the system could 3d models of an area that can have multiple uses including orthophotos and drawings and placement into a scene.

Regarding claim 12, Takashima in view of Haala teaches The method of claim 9, but is silent to wherein the processing the plurality of images comprises: aligning the plurality of images based on a route of the unmanned aerial vehicle; reconstructing a dense point cloud based on the plurality of images and corresponding camera positions; building a polygonal mesh model of the target area based on the dense point cloud; and generating the orthophoto image based on the polygonal mesh model of the target area.
	Themistocleous teaches extracting images from a video aligning the images in the flight path, generating a 3d point cloud and then creating a model with georeferenced information and textures (The first step in the program's procedure is called Structure from Motion (SFM). At this stage, the software analyzed the dataset and detected geometrical patterns in order to reconstruct the virtual positions of the cameras that were used (Fig. 7). In order to define the quality parameter controls, it was necessary to increase the density and accuracy of the point cloud that will be use for mesh generation, as the higher density of the point cloud will help to maintain more fine level details of the modeled surface. The point cloud consisted of 4043 points. As well, it was estimated that the cameras were carried by a UAV with a flying altitude of 78.6 m and had a ground resolution of 7.87 cm/pixel. Agisoft Photoscan used multi-viewpoint stereo algorithms to build a dense point cloud, which consisted of 2,769,885 points in high quality. Following, surfacing algorithms employed the dense cloud's 3D point positions and the look angles from the photos to the matched points to build the geometrical mesh. A 3D model was created composed of 553,972 faces. Following, a texture map is calculated from the pixels of the original photos and the knowledge of how those pixels map onto the 3D geometry. See section 4, page 777-778) (The 3D models can be viewed using Google Earth and also be used to create orthoimage,
drawings, and digital surface modeling for cultural heritage and archaeological purposes in remote or inaccessible areas. Such 3D models can be used to monitor and geo-reference cultural heritage sites. See abstract).
	Takashima in view of Haala and Themistocleous teach of processing captured images and Themistocleous teaches that the images can be processed to create a 3d model of the are which can produce an orthoimage and drawings for cultural sites, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala with the modeling techniques of Themistocleous such that the system could 3d models of an area that can have multiple uses including orthophotos and drawings and placement into a scene.

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.) (Hereinafter referred to as Haala) in view of Nakagawa et al. (US 2021/0174080)(Hereinafter referred to as Nakagawa).

Regarding claim 6, Takashima in view of Haala teaches the non-transitory computer-readable medium of claim 1, but is silent to further comprising: generating a tiled model based on the orthophoto image to identify the plurality of regions of the target area.
Nakagawa teaches a technique of creating tiled regions for which growth conditions can be determined (Thereafter, calculation of the index (NDVI) by index calculation unit 102 and the generation of an index map by index map generation unit 103 are performed. Here, index map generation unit 103 may generate an index map indicating the growth conditions for each shot divided region, but generates an index map indicating the growth conditions for each sectional region, similarly to the first shooting, in order to make the comparison with the index map generated only by the first shooting easy. See paragraph [0086]).
Takashima in view of Haala and Nakagawa teach of capturing and processing image data and Nakagawa teaches that the map can be split into different tiled regions such that the user can visualize growth conditions for each sectional region, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala with the tiled region techniques of Nakagawa such that the user would be able to see growth conditions in tiled regions.
 
Regarding claim 13, Takashima in view of Haala teaches The method of claim 8, but is silent to further comprising: generating a tiled model based on the orthophoto image to identify the plurality of regions of the target area.
	Nakagawa teaches a technique of creating tiled regions for which growth conditions can be determined (Thereafter, calculation of the index (NDVI) by index calculation unit 102 and the generation of an index map by index map generation unit 103 are performed. Here, index map generation unit 103 may generate an index map indicating the growth conditions for each shot divided region, but generates an index map indicating the growth conditions for each sectional region, similarly to the first shooting, in order to make the comparison with the index map generated only by the first shooting easy. See paragraph [0086]).
Takashima in view of Haala and Nakagawa teach of capturing and processing image data and Nakagawa teaches that the map can be split into different tiled regions such that the user can visualize growth conditions for each sectional region, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala with the tiled region techniques of Nakagawa such that the user would be able to see growth conditions in tiled regions.

Claim(s) 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.) (Hereinafter referred to as Haala) in view of Itkin et al. (“Development of Cloud-Based UAV Monitoring and Management System”, 2012)(Hereinafter referred to as Itkin).


Regarding claim 15 Takashima teaches A system for image-guided agriculture (As described above, the additional data including the image data obtained by the imaging device 250 installed in the flight vehicle 200 or the sensor data obtained by various types or sensors is transmitted to an information processing device ( computer device) 1. The information processing device 1 performs various types of processes using the image data and the sensor data. For example, the information processing device 1 performs a process of generating the mapping image which is the NDSI image or the NDVI image or a process of displaying the mapping image. See paragraph [0076]), comprising: 
an unmanned aerial vehicle, comprising: one or more motors configured to drive one or more propulsion units of the unmanned aerial vehicle (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063])(For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); and 
one or more cameras installed on the unmanned aerial vehicle (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063])(For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); and 
instructions to: 
cause the unmanned aerial vehicle to navigate the unmanned aerial vehicle through a target area along a route; 
cause the unmanned aerial vehicle to capture a plurality of images by the one or more cameras (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063])(For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); 
perform feature classification of the orthophoto image to identify corresponding crop information in a plurality of regions of the target area (For example, FIG. 2C illustrates the ranges AW of subjects of a plurality of images captured by the imaging device 250, but, for example, a mapping image MP of FIG. 2D is generated by arranging the ranges AW in accordance with position information for imaging them and stitching the ranges AW. Accordingly, an image indicating a vegetation evaluation index for the entire farm field 210 is generated. See paragraph [0077]); and 
assess crop conditions in the plurality of regions based on one or more vegetation indices and the corresponding crop information in the plurality of regions (For example, as illustrated in FIG. 1, remote sensing related to vegetation of a farm field 210 is performed using an imaging device 250 installed in a flight vehicle 200. Then, a mapping image indicating vegetation data (for example, data of a vegetation index) is generated using a plurality of pieces of image data (simply referred to as "image") obtained by the imaging. See paragraph [0063]), but is silent to a server comprising a memory device storing instructions and a processor coupled to the memory device, the processor being configured to execute, based on one or more ground sampling distance values during the navigation, process the plurality of images to generate an orthophoto image of a target area;
Haala teaches utilizing ground sampling distance and orthographic image capture to capture a plurality of images and create a map based on a flight path (UAVs are becoming standard platforms for applications aiming at photogrammetric data capture. Since these systems can be completely built-up at very reasonable prices, their use can be very cost effective. This is especially true while aiming at large scale aerial mapping of areas at limited extent. Within the paper the capability of UAV-based data collection will be evaluated. These investigations will be based on flights performed at a photogrammetric test site which was already flown during extensive tests of digital photogrammetric camera systems. Thus, a comparison to conventional aerial survey with state-of-the-art digital airborne camera systems is feasible. Due to this reason the efficiency and quality of generating standard mapping products like DSM and ortho images from UAV flights in photogrammetric block configuration will be discussed. SEe abstract)(Figure 9 shows the ortho image of the test area obtained from DMC images flown in 2008. Figure 10 provides the corresponding ortho image from the more recent UAV imagery. In addition to differences from time dependent changes of terrain and vegetation, differences resulting from the varying quality of the two sensors are clearly visible. As expected, the DMC images provide a much higher radiometric quality. In some parts the UAV ortho image is also affected by the strong image blur because of the sensor movements. This might be limited with shorter exposure times and additional stabilization to separate the camera from the movement of the carrier, at least to a certain extent. However, the two insights for a building in Figure 9 and Figure 10 illustrate that the final ortho images from both sensors are quite comparable. Especially notice the straight lines of the building roof, which indirectly shows the quality of the underlying DSM in case of the UAV ortho image. See section 5.3, first paragraph)( These flights are visualized in blue and yellow within Figure 5. To provide a stable image block configuration for the following investigations images were collected at a rather high overlap. See figure 5 and section 3.2, first paragraph).
Takashima and Haala teach of capturing a plurality of images using UAVs and Haala teaches that using a high overlap allows for providing a stable image when capturing orthographic images, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima with the orthographic processing and mapping techniques of Haala such that the system can provide a stable map image for a UAV.
	Takashima in view of Haala are silent to a server comprising a memory device storing instructions and a processor coupled to the memory device, the processor being configured to execute.
	Itkin teaches a cloud-based UAV monitoring and management system in which the UAVS can be visualized and controlled remotely (An increase in the number of active UAV systems in dense urban areas is attributed to an influx of UAV hobbyists and commercial multi-UAV systems. As airspace for UAV flight becomes more limited, it is important to monitor and manage many UAV systems using modern collision avoidance techniques. In this paper, we propose a cloud-based web application that provides real-time flight monitoring and management for UAVs. For each connected UAV, detailed UAV sensor readings from the accelerometer, GPS sensor, ultrasonic sensor and visual position cameras are provided along with status reports from the smaller internal components of UAVs (i.e., motor and battery). The dynamic map overlay visualizes active flight paths and current UAV locations, allowing the user to monitor all aircrafts easily. Our system detects and prevents potential collisions by automatically adjusting UAV flight paths and then alerting users to the change. We develop our proposed system and demonstrate its feasibility and performances through simulation See Abstact).
	Takashima in view of Haala and Itkin teach controlling UAVs and Itkin teaches that the UAVs can be controlled and monitored remotely to avoid collision with other UAVs, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala with the remote management system techniques of Itkin such that the system could avoid collisions with other UAVs and be controlled remotely.

Regarding claim 16, Takashima in view of Haala in view of Itkin teaches the system of claim 15, wherein the processor is configured to execute the instructions to cause the unmanned aerial vehicle to capture the plurality of images by: controlling a flight altitude of the unmanned aerial vehicle according to the one or more ground sampling distance values (By controlling the ground sampling distance value the system is controlling the altitude as the altitude affects the ground sampling distance value)(Haala; The complete test area in Vaihingen/Enz covers about 7.4x4.7km² with some 200 regularly distributed, signalized points. For our investigations, data were collected at a 1.3x1.5km² subarea of the test field at ground sampling distances (GSD) of 8cm.).

Regarding claim 20, Takashima in view of Haala in view of Itkin teaches The system of claim 15, wherein the processor is configured to execute the instructions to identify the corresponding crop information including types of crops and corresponding plant growth stages in the plurality of regions (Takashima; For example, as control data based on the analysis result is transferred to a tractor or the like which is the executing device 7, variable fertilization, watering, and the like are performed in accordance with a growth condition of a crop. See paragraph [0173])( Takashima; For example, in a case where a quality of a soil component, a vegetation index, or the like is measured by remote sensing, it is possible to generate a certain number or more of evaluation index images regardless of the weather or an environment, and it is possible to detect a growing state of a crop and provide appropriate information for soil inspection or the like. See paragraph [0286])(To know the growing state you need to know the crop).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.) (Hereinafter referred to as Haala) in view of Itkin et al. (“Development of Cloud-Based UAV Monitoring and Management System”, 2012)(Hereinafter referred to as Itkin) in view of Kyriacos Themistocleous (“Model reconstruction for 3d vizualization of cultural heritage sites using open data from social media: The case study of Soli, Cyprus”, 2016)(Hereinafter referred to as Themistocleous).


Regarding claim 18, Takashima in view of Haala in view of Itkin teaches The system of claim 15, but is silent to wherein the processor is configured to execute the instructions to process the plurality of images to generate the orthophoto image by: aligning the plurality of images based on the route of the unmanned aerial vehicle; reconstructing a dense point cloud based on the plurality of images and corresponding camera positions; building a polygonal mesh model of the target area based on the dense point cloud; and generating the orthophoto image based on the polygonal mesh model of the target area.
Themistocleous teaches extracting images from a video aligning the images in the flight path, generating a 3d point cloud and then creating a model with georeferenced information and textures (The first step in the program's procedure is called Structure from Motion (SFM). At this stage, the software analyzed the dataset and detected geometrical patterns in order to reconstruct the virtual positions of the cameras that were used (Fig. 7). In order to define the quality parameter controls, it was necessary to increase the density and accuracy of the point cloud that will be use for mesh generation, as the higher density of the point cloud will help to maintain more fine level details of the modeled surface. The point cloud consisted of 4043 points. As well, it was estimated that the cameras were carried by a UAV with a flying altitude of 78.6 m and had a ground resolution of 7.87 cm/pixel. Agisoft Photoscan used multi-viewpoint stereo algorithms to build a dense point cloud, which consisted of 2,769,885 points in high quality. Following, surfacing algorithms employed the dense cloud's 3D point positions and the look angles from the photos to the matched points to build the geometrical mesh. A 3D model was created composed of 553,972 faces. Following, a texture map is calculated from the pixels of the original photos and the knowledge of how those pixels map onto the 3D geometry. See section 4, page 777-778) (The 3D models can be viewed using Google Earth and also be used to create orthoimage,
drawings, and digital surface modeling for cultural heritage and archaeological purposes in remote or inaccessible areas. Such 3D models can be used to monitor and geo-reference cultural heritage sites. See abstract).
	Takashima in view of Haala in view of Itkin and Themistocleous teach of processing captured images and Themistocleous teaches that the images can be processed to create a 3d model of the are which can produce an orthoimage and drawings for cultural sites, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala in view of Itkin with the modeling techniques of Themistocleous such that the system could 3d models of an area that can have multiple uses including orthophotos and drawings and placement into a scene.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2021/03043698)(Hereinafter referred to as Takashima) in view of Haala et al. (“Performance Test on UAV-Based Photogrammetric Data Collection”, 2011.) (Hereinafter referred to as Haala) in view of Itkin et al. (“Development of Cloud-Based UAV Monitoring and Management System”, 2012)(Hereinafter referred to as Itkin) in view of Nakagawa et al. (US 2021/0174080)(Hereinafter referred to as Nakagawa).

Regarding claim 19, Takashima in view of Haala in view of Itkin teaches The system of claim 15, but is silent to wherein the processor is configured to execute the instructions to generate a tiled model based on the orthophoto image to identify the plurality of regions of the target area.
Nakagawa teaches a technique of creating tiled regions for which growth conditions can be determined (Thereafter, calculation of the index (NDVI) by index calculation unit 102 and the generation of an index map by index map generation unit 103 are performed. Here, index map generation unit 103 may generate an index map indicating the growth conditions for each shot divided region, but generates an index map indicating the growth conditions for each sectional region, similarly to the first shooting, in order to make the comparison with the index map generated only by the first shooting easy. See paragraph [0086]).
Takashima in view of Haala in view of Itkin and Nakagawa teach of capturing and processing image data and Nakagawa teaches that the map can be split into different tiled regions such that the user can visualize growth conditions for each sectional region, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Takashima in view of Haala in view of Itkin with the tiled region techniques of Nakagawa such that the user would be able to see growth conditions in tiled regions.




Allowable Subject Matter
Claims 4, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the controlling the flight altitude further comprising: determining different ground sampling distance values for the plurality of images corresponding to the plurality of regions; and adjusting the flight altitude of the unmanned aerial vehicle when the unmanned aerial vehicle is navigating through the plurality of regions.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus claim 4 contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein the controlling the flight altitude comprises: determining different ground sampling distance values for the plurality of regions; and adjusting the flight altitude of the unmanned aerial vehicle when the unmanned aerial vehicle is navigating through the plurality of regions. ” of claim 11 when read in light of the rest of the limitations in claim 11 and the claims to which claim 11 depends and thus claim 11 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the processor is configured to execute the instructions to cause the unmanned aerial vehicle to control the flight altitude by: determining different ground sampling distance values for the plurality of regions; and adjusting the flight altitude of the unmanned aerial vehicle when the unmanned aerial vehicle is navigating through the plurality of regions. ” of claim 17 when read in light of the rest of the limitations in claim 17 and the claims to which claim 17 depends and thus claim 17 contains allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611